310 S.W.3d 464 (2010)
In re: ODYSSEY HEALTHCARE, INC. and George Portillo, Relators.
No. 08-09-00174-CV.
Court of Appeals of Texas, El Paso.
August 12, 2009.
Gerard Thomas Fazio, Owen & Fazio, P.C., Dallas, TX, for Relator.
Joseph Isaac, Scherr & Legate, PLLC, El Paso, TX, for real party in interest.
Before CHEW, C.J., McCLURE, and RIVERA, JJ.

MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS
ANN CRAWFORD McCLURE, Justice.
Relators, Odyssey Healthcare, Inc. and George Portillo, ask this Court to issue a writ of mandamus against the Honorable Carlos Villa, Judge of the County Court at Law No. 5 of El Paso County. Mandamus will lie only to correct a clear abuse of discretion. Walker v. Packer, 827 S.W.2d 833, 840 (Tex.1992) (orig. proceeding). Moreover, there must be no other adequate remedy at law. Id. Based on the record before us, we are unable to conclude that Relators are entitled to mandamus relief. Accordingly, we deny mandamus relief. See Tex.R.App.P. 52.8(a). *465 Further, we lift the stay entered by previous written order of this Court.